DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 August 2021 have been considered and new rejections based on applicant’s amendments are recited below.  Claims 1, 3-4, 6, 9 and 14-16 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 9, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No.6,491,088 to Sucker et al (Sucker).
Concerning claim 1, Sucker discloses a slab warpage detection apparatus detecting warpage of a slab drawn from a mold in continuous casting equipment, the slab warpage detection apparatus comprising: 

a movement unit (11, 21 or 12, 22) that supports the pair of pressing rolls to be movable in a thickness direction of the slab;
a position detecting unit (19 or 20) that detects positions of the pressing rolls in the thickness direction of the slab; and 
a control device (10) configured to: 
receive information of the position of each of the pressing rolls detected by the position detecting unit (column 5, lines 23-29); 
determine whether an amount of displacement of the positions of each of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39); and 
adjust pressing forces of the pair of pressing rolls to straighten warpage of the slab in a case where the amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds the predetermined value  (column 5, lines 34-39); 
wherein the movement unit comprises a cylinder (13 or 14) and a rod portion (23 or 24) disposed to be retractable from the cylinder, and the pressing rolls (4 or 5) are provided at a tip of the rod portion, and wherein the position detecting unit (19 or 20) is connected to the control device (10)
Concerning claim 3, Sucker discloses the device is capable of having wherein the slab having a center solid phase ratio of 70% or higher is used as a detection target.
Concerning claim 4, Sucker discloses the continuous casting equipment (1) is vertical-type continuous casting equipment (see figure 1).
Concerning claim 6, Sucker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 1, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 9, Sucker discloses the continuous casting equipment (1) is vertical-type continuous casting equipment (see figure 1).
Concerning claim 14, Sucker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 3, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 15, Sucker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 4, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in the thickness direction of the slab in a manner following a shape of the slab in a state where the slab is pinched by the pair of pressing rolls (column 5, lines 23-29); and 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).
Concerning claim 16, Sucker discloses a method of detecting warpage of the slab using the slab warpage detection apparatus according to claim 9, the method comprising: 
detecting warpage of a slab by causing the position detecting unit to detect the positions of the pressing rolls when the pair of pressing rolls moves in 
straightening warpage of the slab by adjusting pressing forces of the pair of pressing rolls in a case where an amount of displacement of the positions of the pressing rolls in the thickness direction of the slab exceeds a predetermined value (column 5, lines 34-39).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,336,602 discloses a continuous casting device, measuring the placement of the rollers and adjusting.  U.S. Patent No. 5,706,882 discloses a similar continuous casting device.  U.S. Patent No. 8,205,662 discloses another similar continuous casting device where the rolls (4) are each attached to a hydraulic cylinder for adjustment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
03/08/2022